        Case: 1:21-cv-00791-JPC Doc #: 4 Filed: 05/13/21 1 of 3. PageID #: 18




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

Jakub Madej,                                             )       Case No. 1:21-cv-791
                                                         )
                                Plaintiff,               )
                                                         )       Judge Calabrese
        v.                                               )
                                                         )       Magistrate Judge Baughman
JPMorgan Chase N.A.,                                     )
                                                         )
                                Defendant.               )

        DEFENDANT JPMORGAN CHASE BANK N.A.’S CORPORATE DISCLOSURE
                            STATEMENT

        Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 3.13(c):

Any non-governmental corporate party to a case must file a corporate disclosure statement

identifying the following: (a) Any parent, subsidiary, or affiliate corporation; (b) Any publicly held

corporation that owns 10% or more of the party’s stock; and (c) Any publicly held corporation or

its affiliate that has a substantial financial interest in the outcome of the case by reason of insurance,

a franchise agreement or indemnity agreement. A corporation is an affiliate for purposes of this

rule if it controls, is under the control of, or is under common control with a publicly owned

corporation. A party must file the statement upon the filing of a complaint, answer, motion,

response, or other pleading in this Court, whichever occurs first. The obligation to report any

changes in the information originally disclosed continues throughout the pendency of the case. In

compliance with those provisions, this Corporate Disclosure Statement is filed on behalf of

JPMorgan Chase Bank, N.A. (named in the Complaint as JPMorgan Chase N.A.).

        1.      Is said party a parent, subsidiary or other affiliate of a publicly owned corporation?

        ANSWER: JPMorgan Chase Bank, N.A. is a wholly-owned subsidiary of JPMorgan

        Chase & Co., which is a publicly held corporation. JPMorgan Chase & Co. does not have
       Case: 1:21-cv-00791-JPC Doc #: 4 Filed: 05/13/21 2 of 3. PageID #: 19




       a parent corporation and no publicly held corporation owns 10% or more of its stock.

       However, The Vanguard Group, Inc., an investment adviser which is not a publicly held

       corporation, has reported that registered investment companies, other pooled investment

       vehicles and institutional accounts that it or its subsidiaries sponsor, manage or advise have

       aggregate ownership under certain regulations of 10% or more of the stock of JPMorgan

       Chase & Co.

       2.      Is there a publicly owned corporation, not a party to the case, that has a financial

interest in the outcome?

       ANSWER: No, other than JPMorgan Chase & Co., as described above.

       /s/ David J. Dirisamer                         Date: May 13, 2021
       David J. Dirisamer (0092125)
       BARNES & THORNBURG LLP
       41 South High Street, Suite 3300
       Columbus, OH 43215
       614-628-1451 (Office)
       614-628-1433 (Facsimile)
       David.Dirisamer@btlaw.com
       Attorney for Defendant




                                                 2
       Case: 1:21-cv-00791-JPC Doc #: 4 Filed: 05/13/21 3 of 3. PageID #: 20




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed with the Court on May 13, 2021 and served

on all parties of record via the Court’s CM/ECF system and on the below via regular U.S. Mail:

       Jakub J. Madej
       415 Boston Post Rd., Ste. 3-1102
       Milford, CT 06460
       Plaintiff Pro Se

                                                                  /s/ David J. Dirisamer
                                                                  David J. Dirisamer




                                               3
